Citation Nr: 1825655	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-31 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right eye disability, and if so, whether service connection is warranted for the same.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left eye disability, and if so, whether service connection is warranted for the same.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted for the same.

4.  Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for a respiratory disorder, to include as due to herbicide agent exposure.

6.  Entitlement to service connection for a heart disability, to include as due to herbicide agent exposure.

7.  Entitlement to disability rating in excess of 10 percent for pseudofolliculitis barbae with acne and scarring of the face.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1967 to October 1970 with service in the Republic of Vietnam from February 1969 to February 1970.  The Veteran was awarded the Vietnam Service Medal and Vietnam Campaign Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for right and left eye disabilities, an acquired psychiatric disorder, sleep disorder, respiratory disorder, and a heart disability, as well as entitlement to an increased rating for pseudofolliculitis barbae with acne and scarring of the face are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The January 2004 rating decision that denied the Veteran's petition to reopen a claim of entitlement to service connection for right and left eye disabilities was not appealed, nor was new and material evidence received during the appeal period.

2.  The evidence received since the January 2004 rating decision is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for right and left eye disabilities.

3.  The August 2001 rating decision that denied the Veteran's petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder was not appealed, nor was new and material evidence received during the appeal period.

4.  The evidence received since the August 2001 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied the Veteran's petition to reopen a claim of entitlement to service connection for right and left eye disabilities is final.  38 U.S.C. § 7105 (c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received; the claim of entitlement to service connection for right and left eye disabilities is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The August 2001 rating decision that denied the Veteran's petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C. § 7105 (c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

4.  New and material evidence has been received; the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Generally

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2017).

The Board is required to address new and material claims in the first instance.  Any decision that the AOJ may have made with regard to a new and material claim is non-binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001), Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low," and that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Right and Left Eye Disabilities

In April 1991, the Veteran filed a claim for service connection for impaired vision.  An October 1991 rating decision denied service connection for a bilateral eye disability on the grounds that there was no current disability and no residuals from service.  The Veteran filed petitions to reopen in February 1997 and December 2000, which were denied in September 1997 and August 2001 decisions respectively.  

In an October 1996 decision, the Board denied the Veteran's claim of entitlement to service connection for a left eye disability on the grounds that the record contained no evidence of an in-service event, injury, or disease relating to the Veteran's left eye.  Evidence of record at the time of the decision included the Veteran's service treatment records and VA treatment records, and a September 1991 VA eye examination report.  The Veteran did not appeal the Board's decision, or assert that the decision contained a clear and unmistakable error and the decision became final.  38 U.S.C. § 7104(b) (1991).

In August 2003, the Veteran filed a petition to reopen his claims for eye disabilities.  A January 2004 rating denied the claims on the grounds new and material evidence had not been received showing complaints of or treatment for residuals of an eye injury.  Evidence of record at the time of the decision included the Veteran's service treatment records, VA treatment records, and a September 1991 VA eye examination report.  The Veteran did not file a Notice of Disagreement, or assert that the decision contained a clear and unmistakable error and the decision became final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

In August 2011, the Veteran submitted a petition to reopen his previously denied claim for a bilateral eye disability.  In a June 2013 rating decision, the RO denied the Veteran's petition, finding that although new medical records had been received, the evidence did not show that the Veteran has right or left eye conditions linked to any in-service event or injury.  The Veteran appealed that decision.

Since the January 2004 rating decision, VA treatment records were received as well as a statement from the Veteran indicating that he was a welder during service.  See August 25, 2011 VA Form 21-4138. 

The evidence received since January 2004 is new, as it was received by VA after the issuance of the January 2004 rating decision and could not have been considered by prior decision makers.  Moreover, the August 2011 statement is material, in that it provides additional context regarding the possible origin of the Veteran's claimed eye disabilities, and may trigger the duty to assist the Veteran in the development of his claims. 

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for right and left eye disabilities is warranted.  To that extent only the appeal is granted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

New and Material Evidence - Acquired Psychiatric Disorder

In April 1991, the Veteran filed a claim for service connection for a sleep disorder.  In an October 1996 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder with sleep disturbance on the grounds that the record contained no evidence of an in-service event, injury, or disease relating to the Veteran's claimed psychiatric disorder.  Evidence of record at the time of the decision included the Veteran's service treatment records and VA treatment records.  The Veteran did not appeal the Board's decision, or assert that the decision contained a clear and unmistakable error and the decision became final.  38 U.S.C. § 7104(b) (1991).

In December 2000, the Veteran submitted a petition to reopen his previously denied claim for an acquired psychiatric disorder.  In an August 2001 rating decision, the RO denied the Veteran's petition on the grounds that the new evidence did not show an in-service event, injury, or disease.  The Veteran did not file a Notice of Disagreement, or assert that the decision contained a clear and unmistakable error and the decision became final.  38 U.S.C. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

Since the August 2001 rating decision, VA and private treatment records were received documenting the Veteran's for psychiatric disorders including depression and anxiety disorder, as well as a statement from the Veteran regarding a stressor he reportedly experienced during service.  See March 27, 2013 VA Form 21-0781.  The Board also observes that in the June 2013 rating decision on appeal, the AOJ conceded the Veteran's exposure to in-service traumatic events based on his confirmed service in Vietnam.  See June 2013 rating decision, pg. 4.  

The evidence received since August 2001 is new as the information contained therein was not previously before adjudicators.  Moreover, evidence is material, in that it identifies additional psychiatric diagnoses and in-service element, which may trigger the duty to assist the Veteran in the development of his claim. 

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is warranted.  To that extent only the appeal is granted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a right eye disability is warranted; to this extent only, the appeal is granted.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a left eye disability is warranted; to this extent only, the appeal is granted.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is warranted; to this extent only, the appeal is granted.


REMAND

Preliminarily there appear to be outstanding records.  An August 13, 2014 VA pulmonary telephone note stated that the Veteran was scheduled to return for a CT of his chest in January 2015; however, the most recent VA medical records on file date to August 13, 2014.  Thus, VA medical records from August 13, 2014 to present should be obtained.  Additionally, an October 2012 record from Dr. D. R. indicated the Veteran was seeing a pulmonologist, Dr. D. (no first name available) and had a follow-up appointment scheduled.  Records from Dr. D. do not appear in the file; thus the Veteran should be asked to authorize the release of any relevant private treatment records.

The Veteran seeks service connection for residuals of right and left eye injuries.  VA medical records indicate the Veteran has diagnoses of central retinal vein occlusion in the left eye and incipient cataract in the right eye.  See April 23, 2013 VA ophthalmology note.  The Veteran's service treatment records show he was seen in May 1968 and June 1968 for right eye deviating out, and in September 1968 for a foreign body in his right eye which was removed.  The records contain no reference to the Veteran's left eye.  At separation in September 1970, the Veteran's eyes were found to be clinically normal and he denied any eye trouble.  The Veteran contends that his eyes were damaged from exposure to Agent Orange, or as a result of welding he performed during service.  See August 2011 statement and March 2013 VA Form 21-0871.  In light of the Veteran's documented visits to the eye clinic during service an examination is warranted.

The Veteran seeks service connection for an acquired psychiatric disorder.  A May 2013 VA psychiatric examination noted the Veteran did not meet the diagnostic criteria for posttraumatic stress disorder (PTSD), but had a diagnosis of alcohol abuse.  See May 2013 VA examination report, pp. 1, 6.  VA and private medical records note the Veteran has additional diagnoses of depression, anxiety disorder, insomnia, and adjustment reaction.  The May 2013 examiner did not address these diagnoses or offer an opinion on whether any psychiatric disorder is related to service.  In light of the AOJ's June 2013 determination that the Veteran was exposed to in-service traumatic events by virtue of his service in Vietnam, remand is warranted for a new psychiatric examination.  Given that the Veteran contends his sleep disorder is also secondary to his psychiatric disorder, clarification is required on this theory of entitlement.  See June 2015 Appellate Brief, pg. 6.  

Regarding the Veteran's heart claim, the record contains conflicting information.  The Veteran was afforded a VA heart examination in May 2013, which indicated he did not have a diagnosed heart condition.  However, a February 2012 VA primary care note noted the Veteran was treated for angina, and VA medical records from March 2013, May 2014, and July 2014 show a diagnosis of coronary artery disease.  Notably, a May 4, 2014 VA addendum indicated an echocardiogram showed no ischemia, and that the Veteran likely had a type 2 myocardial infarction secondary to sinus tachycardia.  Given these facts, a new VA heart examination is necessary to clarify the Veteran's diagnosis.  

With respect to the Veteran's respiratory claim, in a June 2015 submission the Veteran's representative asserted that the Veteran's diagnosed chronic obstructive pulmonary disorder (COPD) was secondary to his claimed acquired psychiatric disorder or to herbicide agent exposure.  See June 2015 Appellate Brief, pg. 6.  If the Veteran's psychiatric claim is granted on remand, an addendum should be obtained regarding whether his COPD is caused or aggravated by that psychiatric condition.

As to the Veteran's increased rating claim for pseudofolliculitis barbae, the Veteran was afforded a VA examination in May 2013.  At that time, the examiner indicated the Veteran's condition was inactive.  In a June 2015 Appellate Brief, the Veteran's representative stated that the Veteran's condition became tender during flare-ups.  Id. at 9.  Given that the last skin examination is nearly five years old and in light of the fact that the report did not address the severity of the Veteran's condition during flare-ups, a contemporaneous examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records from August 2014 to present.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, to include from his pulmonologist Dr. D.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any eye disorder, to include residuals of central retinal vein occlusion and incipient cataract.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.

Thereafter, the VA examiner is requested to opine on whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right and left eye disability is related to the Veteran's active service, to include his presumed exposure to herbicide agents and his reported work as a welder during service.  

A complete rationale must be given for all opinions and conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the current nature and etiology of any diagnosed acquired psychiatric disorders.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a) For PTSD, if diagnosed, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD was causally related to any corroborated stressor during his military service or to a fear of hostile military or terrorist activity during service.

If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

b) For each acquired psychiatric disorder other than PTSD, to include any sleep disorder, whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is related to or had its onset during service.

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that any sleep disorder is caused by the Veteran's psychiatric disorder.

d) Whether it is at least as likely as not (a probability of 50 percent or greater) that any sleep disorder is aggravated by the Veteran's psychiatric disorder.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not does" not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any heart disability.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  

a)  Identify any diagnosed heart disability present from June 2012.

b) Is it at least as likely as not (a probability of 50 percent or greater) that any current heart disability began in or is related to active service, to include the Veteran's presumed exposure to herbicide agents in Vietnam.

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that any heart disability is caused by the Veteran's psychiatric disorder.

d) Whether it is at least as likely as not (a probability of 50 percent or greater) that any heart disability is aggravated by the Veteran's psychiatric disorder.

Review of the entire file is required, and a rationale for any opinion offered is requested.  The examiner is advised that service connection for any diagnosed heart disability other than ischemic heart disease is not precluded simply because it is not a disability listed under 38 C.F.R. § 3.309(e) (2017).  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  If a positive nexus opinion is obtained regarding the Veteran's claimed acquired psychiatric disorder, forward the Veteran's claims file to an appropriate clinician for an addendum opinion regarding his respiratory claim.  If the clinician determines that another examination is necessary, the Veteran should be scheduled for a new examination.  The written report must reflect that the electronic record was reviewed.  

Based on the review of the Veteran's electronic record, to include this remand, the clinician is asked to provide an opinion on the following:

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that any respiratory disorder is caused by the Veteran's psychiatric disorder.

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that any respiratory disorder is aggravated by the Veteran's psychiatric disorder.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  Afford the Veteran a VA examination by an appropriate examiner to determine the current nature and severity of his service-connected pseudofolliculitis barbae.  The examination should be scheduled during a period of flare-up or active disease process, or if no flare-ups or active stages are present within a reasonable time, the examiner must address flare-ups in the examination report.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner should describe in detail all symptomatology associated with this disability, to include any scarring.

8.  Review the examination reports to ensure they comply with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

9.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


